DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 01/28/2021, the status of the claims are: claims 1, 3-13, 23, 25-30, and 32-36, are pending; claims 2, 14-22, 24, and 31, are cancelled; and claims 1, 23, and 30, have been amended.

Response to Arguments
Applicant’s arguments, see 35 U.S.C. § 102 (a)(1), filed 01/28/2021, with respect to claims 1-36 have been fully considered and are persuasive.  The 102 (a)(1) rejections of the above claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-13, 23, 25-30, and 32-36, are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for pre-empting a current communication with a secondary communication in a wireless communications network. Each of the Independent claims 1, 23, and 30, contains features which, when combined with other 
For example, a prior art reference ZTE, ZTE Microelectronics, “About URLLC and eMBB Multiplexing in Downlink”, January 2017, Document Number R1-1700264. Discloses puncturing a communication in the time domain so that URLLC communications can preempt a current communication. While the disclosure of ZTE teaches preempting a current communication, it does not disclose:
“wherein the communication gap includes an initial gap at an identified frequency in a frequency divisional multiplex (FDM) operation after the beginning, wherein the current communication continues outside of the identified frequency during a preemptive communication and resumes in the identified frequency after the conclusion of the preemptive communication”.
Therefore, the each of the independent claims along with their respective dependent claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411